Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-7-2005

Wakefield v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2133




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Wakefield v. Comm Social Security" (2005). 2005 Decisions. Paper 567.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/567


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-2133
                                   ________________

                                 ARTHUR WAKEFIELD,
                                         Appellant

                                              v.

                              JO ANNE B. BARNHART;
                                 LINDA MCMAHON
                      ____________________________________

                    On Appeal From the United States District Court
                             For the District of New Jersey
                              (D.C. Civ. No. 04-cv-02465)
                       District Judge: Honorable Jose L. Linares
                     ____________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 6, 2005

               Before: SLOVITER, BARRY and FISHER, Circuit Judges

                                (Filed September 7, 2005)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Arthur Wakefield, a pro se litigant, appeals from an order of the United States

District Court for the District of New Jersey denying his petition for writ of mandamus
and his appeal of the denial of supplemental security income (“SSI”) benefits. Finding no

error, we will affirm.

                                             I.

       On August 15, 2003, Wakefield applied for SSI benefits. After waiting

approximately ten months for a decision, Wakefield filed a mandamus action in the

District Court, seeking to compel the Commissioner of the Social Security Administration

(“SSA”) to issue a decision on his SSI application and award interim benefits pending

such decision. One month later, the SSA denied Wakefield benefits as well as

reconsideration of his SSI application. Wakefield initially requested an administrative

hearing, but then waived his right to appear. Thereafter, an administrative law judge

(“ALJ”) denied Wakefield benefits, finding that he did not prove that he had a severe

impairment. The Appeals Council denied review.

       In December 2004, Wakefield filed in the District Court an “Amended Complaint”

in which he alleged that the Commissioner violated due process by arbitrarily denying a

timely hearing and benefits. The District Court denied the mandamus petition, finding

that it does not have jurisdiction as the Commissioner owes no nondiscretionary duty to

act. Alternatively, the District Court affirmed the ALJ’s decision, finding that it was

based upon substantial evidence. This appeal followed. We have jurisdiction pursuant to

28 U.S.C. § 1291.




                                             -2-
                                             II.

       We first consider whether the District Court properly denied Wakefield’s

mandamus petition. Wakefield contends that the District Court misconstrued the law,

overlooked controlling precedents, failed to apply federal constitutional principles of

substantive law to the facts of this case, and failed to make findings of fact and

conclusions of law. See Br. at 2. Wakefield further contends that the Commissioner

owed him a duty to conduct timely hearings, issue decisions, and commence payments.

See Reply Br. at 2.

       Mandamus is an extraordinary remedy available only if the plaintiff has exhausted

all other avenues of relief and only if the defendants owe him a clear, nondiscretionary

duty. Ringers v. Heckler, 466 U.S. 602, 616 (1984). Here, as in Ringers, Wakefield had

an adequate remedy in 42 U.S.C. § 405(g), which permits judicial review of the denial of

benefits. Indeed, this appears to be the avenue that Wakefield pursued in filing his

Amended Complaint. Moreover, Wakefield has not identified a nondiscretionary duty

that the Commissioner owed him, but failed to perform. Therefore, the District Court

properly applied the law in denying the mandamus petition.

       Wakefield next contends that the uncontradicted medical evidence supports his

contention that the SSA improperly denied benefits. See Br. at 1. To the extent

Wakefield properly sought review of the denial of benefits, we agree with the District

Court’s conclusion that the ALJ’s decision was based upon substantial evidence. See 42



                                             -3-
U.S.C. § 405(g); Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002). While Wakefield’s

medical records establish that he was injured in 1990, they do not establish that he

suffered from an impairment warranting benefits at the time he filed his SSI application

in 2003. Furthermore, despite Wakefield’s assertions to the contrary, the record does not

indicate that he was denied due process. See Mathews v. Eldridge, 424 U.S. 319 (1976).

                                            III.

       We have fully considered each of the arguments raised by Wakefield on appeal,

and find that each lacks merit and warrants no further discussion. For the foregoing

reasons, we will affirm the District Court’s judgment.




                                            -4-